          Case 1:18-cv-00586-FPG Document 60 Filed 03/05/19 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ADHAM HASSOUN,

                                               Petitioner,
                                                                        Case # 18-CV-586-FPG
v.
                                                                        DECISION AND ORDER

MR. JEFF SESSIONS, Attorney General of
the United States, et al.,

                                               Respondents.


       On March 2, 2019, Petitioner Adham Hassoun filed an omnibus motion to reopen this case

and for an expedited status conference. ECF No. 59. Petitioner argues that this case was closed

on the incorrect view that his petition had been fully resolved. Petitioner appears to contend that,

because the government is now holding Petitioner on grounds independent of those rejected by the

Court in its January 2, 2019 Decision and Order, there remain issues to be litigated. Petitioner

requests a status conference so that he can “discuss the premature closure of the case” and “obtain

guidance from the Court about the appropriate way” to challenge his continued detention. Id. at

2, 4. Petitioner indicates that Respondent does not oppose a status conference “and has taken no

position on whether the case was prematurely closed.” Id. at 2. Petitioner’s omnibus motion is

DENIED.

       Petitioner appears to rely on subsections (b)(1) and (b)(6) of Federal Rule of Civil

Procedure 60 to argue that this case should be reopened. See id. at 4. Rule 60(b) permits a court

to “relieve a party . . . from a final judgment, order, or proceeding” for certain reasons. Subsection

(b)(1) permits a court to vacate a judgment on the basis of “mistake” or “inadvertence,” while

subsection (b)(6) is a catch-all provision that permits a court to vacate a judgment for “any other



                                                  1
         Case 1:18-cv-00586-FPG Document 60 Filed 03/05/19 Page 2 of 3



reason that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6). “[A]rguments that the district court

erred—either on matters of law or fact—are encompassed by, and must be brought under, Rule

60(b)(1).” Wright v. Poole, 81 F. Supp. 3d 280, 290-91 (S.D.N.Y. 2014) (collecting cases); see

also Sherrod v. Artus, No. 13-cv-6539, 2018 WL 2473572, at *2 (W.D.N.Y. June 4, 2018) (stating

that Rule 60(b)(1) applies “where a court may have overlooked certain parties’ arguments or

evidence in the record”).

       Here, however, Petitioner fails to identify any mistake that the Court made in analyzing the

petition. Granted, Petitioner now wishes to have the Court address the legality of his detention

under 8 C.F.R. § 241.14(d)—the new basis on which the government is justifying Petitioner’s

detention. See 8 C.F.R. § 241.14(d) (permitting civil detention of alien whose removal is not likely

but who presents a national security or terrorism risk). But this is different from arguing that the

Court erred by resolving the original petition in the manner it did. Issues concerning Petitioner’s

dangerousness were not part of the original controversy, as the government was not justifying

Petitioner’s continued detention on that basis. Petitioner acknowledged as much in his reply brief.

See ECF No. 29 at 31 & n.8. Subsequent developments have since implicated those issues, but

they are not covered by the petition, and the Court did not err in declining to address them when

they were decidedly hypothetical. See ECF No. 46 at 14 n.5.

       In short, Petitioner now seeks to litigate matters that are beyond the scope of his original

petition. The Court is therefore not persuaded that the case should be reopened on the basis that

the Court committed a mistake of law or fact when it disposed of the petition in the manner it did.

In addition, the Court declines to schedule a status conference. How Petitioner should litigate the

new detention issues—by moving to expand the scope of the present action, by filing a new action,

etc.—is not a matter on which the Court may give guidance.



                                                 2
        Case 1:18-cv-00586-FPG Document 60 Filed 03/05/19 Page 3 of 3



      For these reasons, Petitioner’s omnibus motion (ECF No. 59) is DENIED.

      IT IS SO ORDERED.

Dated: March 5, 2019
       Rochester, New York
                                                ______________________________________
                                                HON. FRANK P. GERACI, JR.
                                                Chief Judge
                                                United States District Court




                                            3
